      Case 4:20-cv-00368-DPM Document 16 Filed 06/22/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

SMART COMMUNICATIONS
COLLIER, INC.                                                PLAINTIFF

v.                       No. 4:20-cv-368-DPM

POPE COUNTY SHERIFF'S OFFICE;
and SHANE JONES, in his Official and
Individual Capacities                                    DEFENDANTS

                             JUDGMENT
     This case is dismissed without prejudice.



                                  D .P. Marshall Jr.
                                  United States District Judge
